Evans, P. J.
The authority of the court to modify or revoke an order granting temporary alimony is not confined to a change of condition occurring subsequently to the grant of the order. Jennison v. Jennison, 136 Ga. 202 (71 S. E. 244). Hence, on an application for the revocation of an order of temporary alimony, where the judge certifies that “no showing of any kind (except a showing for continuance by the applicant in the action for permanent alimony) but what was passed on in the original trial of the petition for temporary alimony” was made, it was not erroneous for the court to act upon such evidence; and where that evidence is not set out in the record, it can not be said that the court abused his discretion in vacating the former order allowing temporary alimony “until further ordered by the court.”

Judgment affirmed.


Beck, J., absent. The other Justices concur.